Citation Nr: 0534746	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  03-00 207A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for degenerative disc disease of the low back with 
left hip and buttock pain.

2.  Entitlement to an initial disability rating in excess of 
10 percent for the residuals of a right leg fracture with one 
inch shortening.


REPRESENTATION

Appellant represented by:	Joanne K. Scully, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1978 through 
June 1981.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, in May 2001.  In that decision, the RO granted 
service connection for the residuals of the right leg 
fracture and assigned a 10 percent rating effective February 
27, 2001.  The RO also granted service connection for a right 
leg shortening with back, left hip, left buttock, and left 
knee pain, and assigned a 10 percent rating from the same 
date.  The veteran perfected an appeal of the assigned 
ratings.

In an October 2003 rating decision the RO established a 
separate grant of service connection for arthritis of the 
left knee, rated as 10 percent disabling.  The RO revised the 
definition of the residuals of the right leg fracture to 
include the shortening of the right leg.  The RO also revised 
the definition of the disability manifested by back, left 
hip, and left buttock pain to degenerative disc disease of 
the low back with left hip and buttock pain, and increased 
the rating from 10 to 20 percent, effective February 27, 
2001.  The RO also granted service connection for the 
veteran's right ankle peroneal nerve deficit, and assigned a 
10 percent rating, effective February 27, 2001.  The veteran 
has not appealed the decision with respect to the left knee 
or right ankle, and those issues are not before the Board.  





FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  Degenerative disc disease of the low back is manifested 
primarily by complaints of pain, and findings of limitation 
of extension, but with no neurological deficits noted. 

3.  The residuals of a right leg fracture are manifested by 
one inch shortening of the right leg and pain in the fracture 
site.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 
percent for degenerative disc disease of the low back are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5293 (2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.1, 4.3, 
4.40, 4.45, 4.71a, Diagnostic Code 5239, 5243 (2005).

2.  The criteria for disability rating in excess of 10 
percent for the residuals of a right leg fracture are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.3, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5262, 
5275 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in a September 2004 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for an increased rating 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence in his possession that pertains to the 
claim.  

The veteran was also provided with a copy of the appealed 
rating decision, as well as a December 2002 Statement of the 
Case (SOC), an October 2003 Supplemental Statement of the 
Case (SSOC), and a October 2003 rating decision.  These 
documents provided him with notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, he also 
was specifically informed of the cumulative evidence already 
provided to VA or obtained by VA on the veteran's behalf.  
Additionally, the SOC included a summary of the relevant VCAA 
regulatory provisions of 38 C.F.R. § 3.159.  Therefore, the 
Board finds that the veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  Accordingly, there is no further 
duty to notify, and no prejudice to the veteran exists by 
deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records, post-service medical 
records, and VA examination reports.  Under the circumstances 
in this case, the veteran has received the notice and 
assistance contemplated by law and adjudication of the claim 
poses no risk of prejudice to the veteran.  See Mayfield, 
supra; Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001) (VCAA does not require remand where VA 
thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims).

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled.  
No additional assistance or notification to the appellant is 
required based on the facts of the instant case.

Factual Background

A May 2001 rating decision established service connection for 
right leg fracture residuals with a 10 percent rating and a 
10 percent rating for right leg shortening with back, left 
hip, left buttock and left knee pain, both effective February 
27, 2001.  

The evidence considered included a VA orthopedic examination 
in April 2001.  The report from this examination includes the 
veteran's history of treatment for a leg fracture.  At the 
time of his examination, he complained of pain in the area of 
his fracture.  He associated this pain with changes in the 
weather.  He did not complain of weakness, stiffness, 
swelling, heat, redness, instability, locking, fatigability 
or lack of endurance.  The veteran indicated that he does not 
take pain medications for his condition, nor does he use a 
crutch, brace, or cane.  Due to the one inch shortening of 
his right leg, he uses a built up shoe and heel lift.

An obvious bony deformity was noted in the area of his 
comminuted fracture.  Right knee range of motion was full 
with no effusion and no ligamentous laxity.  Slight muscle 
atrophy was noted in the tibialis anterior and right 
gastrocnemius muscle groups of the veteran's right leg.  The 
veteran displayed a Trendelenburg gait.  The one-inch 
shortening was noted.  The physician diagnosed a compound 
fracture of the right distal tibia, severely comminuted with 
proximal fibula fracture.  He noted that the veteran had 
intermittent pain at the fracture sight with no limitation of 
motion at the right knee. 

The veteran also described pain in his lower back, left 
gluteal area, and left hip.  Stiffness was also associated 
with this condition, but numbness or tingling was denied.  
The pain in these areas was described as more constant than 
the pain which the veteran sensed in his knee.  Lying down 
was reported to alleviate the pain.  The veteran then 
indicated increasing difficulty with tasks relating to his 
occupation as a carpenter.  He reported increasing difficulty 
with forward flexion, secondary to lower back discomfort.

With respect to the right leg, x-rays show a healed fracture 
of the right fibula in good position and alignment, as well 
as a healed fracture of the right tibia with abundant callous 
formation and bridging.  Some remodeling with "very minimal 
varus angulation" was noted in the area of the veteran's 
fracture.

A physical examination of the veteran's spine revealed a full 
range of motion without discomfort at end range.  Forward 
flexion of 90 degrees was noted, along with extension of 20 
degrees.  Notes of other tests indicated a side bending range 
of 45 degrees to each side and a rotation of 60 degrees.  The 
veteran's hip was also found to have a full range of motion.  
Strength was intact in the lower extremities.  No sensory 
deficit was found, and reflexes were brisk and symmetric at 
2+.  X-rays from this examination revealed narrowing of disc 
spaces from L4-L5, with first-degree spondylolisthesis of the 
L4 vertebrae over the L5 vertebrae.  The examiner noted that 
the veteran's low back complaints, left buttock pain, left 
hip pain, and left knee pain were related to the veteran's 
right leg fracture.

A July 2001 MRI report found L4-L5 bilateral spondylolysis 
with grade I spondylolisthesis; as well as prominent residual 
disc bulge resulting in at least moderate bilateral 
neuroforaminal compromise and probable exiting L4 nerve root 
compression.  It also noted degenerative disc disease at L5-
S1 with asymmetrical osteophyte/disc bulge complex extending 
toward the right, resulting in mild neuroforaminal 
compromise.

Upon viewing this report, J.H., M.D. (Dr. H) indicated that 
the veteran had no symptoms of radiculitis and that he had 
mostly mechanical backache.  Degenerative disk disease and 
bilateral spondylolysis with grade I spondylolisthesis were 
diagnosed.

A letter from J.F., M.D. (Dr F) dated November 2001, noted 
review of the MRI report.  Dr. F indicated that the veteran 
most likely had a peripheral neuropathic pain syndrome of his 
ankle with some hyperesthesia and allodynia in that light 
touch was interpreted as pain or unpleasantness.  The 
veteran's straight leg raising was negative and the Patrick's 
maneuver yielded no sign.  

At his March 2003 hearing before the RO, the veteran noted 
pain in his right calf, which he attributed to his fracture.  
He denied pain in the knee or the thigh.  He also indicated 
difficulty in always using lifts for the benefit of his feet.  

With respect to his back, the veteran indicated that his pain 
is chronic; that it has made him cry; and that it affects him 
whether he sits, stands, or lies down.  In an occupational 
setting, the veteran stated that the pain "kills me."  He 
also testified that the pain was unbearable.  He did indicate 
that he has some "good days," but he did not qualify this 
remark.  The veteran also indicated that he works whether or 
not his back hurts.

A second letter from Dr. F, dated in January 2003, indicates 
an electromyogram (EMG) was taken for the veteran's right 
lower extremity.  Findings from this EMG noted an impression 
of distal peroneal neuropathy, and an L5-S1 radiculopathy was 
also considered possible.  

In a letter attached to the veteran's substantive appeal, 
received in January 2003, the veteran's representative 
contended that the veteran was entitled to a higher rating 
for the veteran's right leg fracture on account of marked 
knee and ankle disability.

A January 2003 outpatient report, written by D.C.G., M.D. 
(Dr. G), indicates the veteran has severe, constant, and 
persistent pain and difficulty with all functional activity.  
Upon physical examination, the veteran was found to have 
"fullness" over the L4-L5 region with spinous process 
stepoff at approximately L3-L4.  The examiner then noted a 
marked restriction of extension of the lumbar spine, with end 
of range discomfort.  Strength and sensation of the lower 
extremities was found to be intact.  Radiographic evidence 
led the physician to conclude the veteran had grade I 
spondylolisthesis at L4-L5 with bilateral spondylolysis.  
Disc space narrowing was noted in this joint and, to a lesser 
degree, in the L5-S1 joint.  Discs including the L3-L4 and 
those superior were considered normal.

The veteran underwent a second VA examination in May 2003, 
which included claims file review.  According to the report 
from this examination, the veteran expressed continued 
complaints of pain and numbness below his fracture site.  
The examiner also noted the use of a 1/2-inch lift in the 
veteran's right shoe, accompanied by a 1/2 heel, providing a 
total of 1-inch height compensation due the fracture of the 
right tibia and fibula.

The veteran's right knee range of motion was described as 
full, from 140 degrees of flexion to 0 degrees of extension.  
Right ankle showed 20 degrees of dorsiflexion and 40 degrees 
of plantar flexion.  The area of the veteran's prior fracture 
was palpated and found to be free of pain.  Strength in the 
lower right extremity was considered full.  While wearing his 
special shoe and lift, the veteran's gain was considered 
normal.  Without this shoe, a slight Trendelenburg sign was 
noted.

The veteran also indicated continued pain in his lower back.  
He described his lower back pain as constant and said that it 
sometimes radiated around his buttock and to his groin 
region.  The veteran denied radiation of this pain to his 
legs.  The veteran described his pain as ranging between 6 
and 8 on a scale of 1 to 10.  It was noted to be worse when 
performing activities that involved back extension.  Some 
measure of relief occurs when the veteran curls up into a 
fetal position.  He takes no medication specifically for his 
back, but will sometimes take Advil.  He reported that he is 
employed as a carpenter, but is not able to perform in his 
full capacity due primarily to his back pain.

With respect to the veteran's lower spine, forward flexion 
was a full 90 degrees, extension was a full 20 degrees, with 
some discomfort noted at full range.  The veteran was able to 
rotate a full 60 degrees and his lateral flexion range was 45 
degree bilaterally.  Some pain was indicated in the 
paraspinal muscles of the lower back, but no spasms were 
indicated.  Back muscles were otherwise well developed.

The veteran had strength in all lower extremity muscle 
groups.  Reflexes were full and there was no specific sensory 
loss appreciated, apart from the areas distal and anterior to 
the veteran's tibial fracture, which showed diminished 
sensation and hypersensitivity consistent with the finding of 
the prior EMG.


Analysis

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in May 2001.  
Because he has appealed the initial rating, the Board must 
consider the applicability of staged ratings covering the 
time period in which his claim and appeal have been pending.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2005).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. 
§ 7104(a) (West 2002); see Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  When there is an approximate balance of 
positive and negative evidence regarding a material issue, 
the benefit of the doubt in resolving each such issue shall 
be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. § 4.3 (2005).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.


Degenerative Disc Disease of the Low Back

Relevant Laws and Regulations
 
Since the veteran's claim was initiated in February 2001, the 
rating criteria for back disabilities have been revised 
twice.  The rating criteria for intervertebral disc syndrome 
were revised in August 2002, effective September 23, 2002.  
See Schedule for Rating Disabilities, Intervertebral Disc 
Syndrome, 67 Fed. Reg. 54,345 (Aug. 22, 2002) [codified at 38 
C.F.R. Part 4(2004)].  The rating criteria for disabilities 
of the entire spine were revised in August 2003, effective 
September 26, 2003.  See Schedule for Rating Disabilities, 
The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) [codified at 
38 C.F.R. Part 4 (2004)].

Under the old criteria, Diagnostic Code 5292 provided a 
maximum 40 percent rating for severe limitation of motion of 
the lumbar spine.  38 C.F.R. § 4.71a (2001).  Moderate 
limitation of motion warranted a 20 percent rating.  

The old version of Diagnostic Code 5293 provided a maximum 60 
percent rating for pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disk, with little intermittent relief.  
38 C.F.R. § 4.71a, Code 5293, effective prior to September 
23, 2002.  A 40 percent evaluation applied if the symptoms 
were severe, with recurring attacks and intermittent relief.  
Id.  A 20 percent evaluation was warranted for moderate 
intervertebral disc syndrome with recurring attacks.  Id.

Pursuant to the rating criteria revised in September 2002, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is to be evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  With incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, a 60 percent rating would apply.  The 
disability is rated as 40 percent disabling if manifested by 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
A 20 percent rating requires intervertebral disc syndrome 
with incapacitating episodes having a total duration of at 
least 2 weeks, but less than 4 weeks during the past 12 
months.  

For purposes of evaluations under Diagnostic Code 5293 (or 
5243), an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  The regulation states that 
when evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using the criteria for the 
most appropriate orthopedic diagnostic code or codes; and 
evaluate neurologic disabilities separately using the 
criteria for the most appropriate neurologic diagnostic code 
or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003) or 
5243 (2005).

Intervertebral disc syndrome (preoperatively or 
postoperatively) will be evaluated under either the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under § 4.25.  See 38 C.F.R. § 4.71(a) General Rating Formula 
for Diseases and Injuries of the Spine, Note 6 (2005).

The General Rating Formula for Diseases and Injuries of the 
Spine provides that with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease, 
a 10 percent rating is warranted for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  An evaluation of 20 percent is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  An evaluation of 40 percent is warranted 
for forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine. An evaluation of 50 percent requires unfavorable 
ankylosis of the entire thoracolumbar spine.  An evaluation 
of 100 percent requires unfavorable ankylosis of the entire 
spine.

The evaluation criteria are meant to encompass and take into 
account the presence of pain, stiffness, or aching, which are 
generally present when there is a disability of the spine.  
Therefore, an evaluation based on pain alone would not be 
appropriate, unless there is specific nerve root pain, for 
example, that could be evaluated under the neurologic 
sections of the rating schedule.  See 68 Fed. Reg. 51,455 
(Aug. 27, 2003).

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  If application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be no earlier than the 
effective date of the change in the regulation.  38 U.S.C.A. 
§ 5110(g) (West 2002).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 3-00.

In accordance with 38 C.F.R. § 20.903(c), if the Board 
intends to consider law not already considered by the RO and 
such consideration could result in denial of the appeal, the 
Board will notify the veteran and his or her representative, 
if any, of its intent to do so and that such consideration in 
the first instance by the Board could result in denial of the 
appeal.  The Board notes that although the RO considered the 
claim in October 2003, after the second change in the 
criteria for rating back disabilities, no mention was made of 
the General Formula for Rating Diseases and Injuries of the 
Spine.  In an August 2005 notice the Board provided the 
veteran the revised regulations pertaining to the spine that 
became effective in September 2003, and gave him the 
opportunity to submit evidence and argument in response.  The 
veteran responded that he had no further evidence or 
argument.  The Board finds, therefore, that it may proceed 
with a decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to him.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  38 U.S.C.A. 
§ 7104(a) (West 2002); see Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  When there is an approximate balance of 
positive and negative evidence regarding a material issue, 
the benefit of the doubt in resolving each such issue shall 
be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. § 4.3 (2004).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.





Discussion  

The veteran is currently rated at 20 percent for his low back 
degenerative disc disease with left hip and left buttock 
pain.  Separate ratings were assigned for left knee 
arthritis, and right ankle nerve deficit and those 
evaluations were not appealed.  Thus, symptoms related to 
those two conditions may not be considered when evaluating 
the veteran's back condition.  See 38 C.F.R. § 4.14 (2005) 
(the evaluation of the same disability under various 
diagnoses is to be avoided). 

The Board notes that the veteran had only mild limitation of 
motion of the lumbosacral spine on the both the 2001 and 2003 
VA examinations, with all motion except extension being full.  
Extension was limited to 20 degrees, with 30 degrees being 
normal.  See 38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note (2), as added by 68 
Fed. Reg. 51,454 (Aug. 27, 2003). Although a private 
physician described such limitation of extension as marked, 
the Board finds that the normal findings in all other planes 
render his motion no more than moderately limited.  Thus, an 
increased rating based on limitation of motion under the old 
criteria is not warranted, as severe limitation of motion is 
not shown, nor under the new criteria, which would not even 
warrant a compensable evaluation based on limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001); 
38 C.F.R. § 4.71a, General Formula for Rating Diseases and 
Injuries of the Spine (2005).

Similarly, the evidence does not show that a higher rating 
would be warranted under the old criteria based on 
lumbosacral strain, Diagnostic Code 5295, as the evidence 
fails to show severe lumbosacral strain manifested by listing 
of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of the joint space.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2001).

The veteran's back disability is rated pursuant to Diagnostic 
Code 5293 (presently 5243) based on intervertebral disc 
disease.  In this regard, the Board notes that there is no 
evidence showing incapacitating episodes as defined in the 
revised rating criteria.  Thus, a higher rating based upon 
such is not warranted.  38 C.F.R. § 4.71a (2005).

Under the old criteria, a rating in excess of 20 percent 
requires intervertebral disc sydrome which is severe, with 
recurring attacks and intermittent relief.  According to the 
rating criteria, intervertebral disc sydrome which is 
pronounced results in persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  It follows then, that severe 
intervertebral disc sydrome requires some similar findings, 
but of less severity or quantity, to warrant the 40 percent 
rating.  

While the evidence clearly establishes MRI and x-ray evidence 
of degenerative disc disease, the evidence does not support a 
finding that the disorder is of such severity as to warrant a 
rating in excess of the 20 percent currently assigned.  The 
VA examinations noted no neurological deficits related to the 
disc disease.  Similarly, the veteran's June 2003 private 
treatment report noted the veteran did not have a lot of 
radiating leg pain, and his bowel and bladder function were 
normal.  Both VA examinations and the private report noted 
full knee and ankle reflexes.  As such, the veteran's 
degenerative disc disease is manifested primarily by pain, 
without any significant limitation of motion, spasm, or 
neurological symptoms related to the diseased disc.  Other 
than Advil, he takes no specific medication for his back 
pain.

After consideration of all of the evidence of record, the 
Board finds that the veteran's intervertebral disc sydrome 
with left hip and buttock pain more nearly approximates the 
criteria for the 20 percent rating currently assigned.  This 
rating takes into account the objective findings as well as 
his subjective complaints of pain.  See Deluca, supra.  The 
evidence also shows that a higher rating has not been more 
nearly approximated at any point since the inception of the 
claim.  See Fenderson, supra.

In addition, the Board notes that there is no evidence of an 
exceptional or unusual disability picture with related 
factors, such as marked interference with employment or 
frequent periods of hospitalization, so as to warrant 
referral of the case to appropriate VA officials for 
consideration of an extra schedular rating under 38 C.F.R. § 
3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218 (1995).  
Here, the record does not reflect that the veteran has been 
hospitalized for his back condition. In addition, although 
the veteran contends that his symptoms interfere with his 
employment, the veteran is currently still employed, and 
there is no current evidence revealing that his back 
condition, in and of itself, causes marked interference with 
employment.  The veteran was noted to still be employed as a 
carpenter.  Consequently, while the veteran's back condition 
may well cause him some impairment in his work activities, 
there is nothing in the record to distinguish his case from 
the cases of numerous other veteran's who are subject to the 
schedular rating criteria for the same disability.  Thus, 
based on the record, the Board finds that the currently 
assigned 20 percent schedular rating has already adequately 
addressed, as far as can practicably be determined, the 
average impairment of earning capacity due to the veteran's 
service-connected low back disorder.  See 38 C.F.R. § 4.1; 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that 
the disability evaluation itself is recognition that 
industrial capabilities are impaired). Therefore, in the 
absence of such factors, the criteria for submission for 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) 
have not been met.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   


Residuals of Right Leg Fracture

The Board notes that the RO originally awarded a 10 percent 
rating for residuals of the fracture and a 10 percent rating 
for right leg shortening with back, left hip, left buttock, 
and left knee pain.  As noted by the Decision Review Office 
in October 2003, however, right leg shortening cannot be 
rated separately from the fracture residuals.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5275, Note.  Therefore the right leg 
fracture residuals were reclassified to include the 
shortening, and the back condition with left hip and buttock 
pain were kept as a separate disability, effective from the 
original date of claim.  

Relevant Regulations and Laws

The veteran's right leg fracture residuals are rated pursuant 
to Diagnostic Code 5262, which provides criteria for 
impairment of the tibia and fibula.  With slight knee or 
ankle disability, a 10 percent rating is warranted.  With 
moderate knee or ankle disability, a 20 percent rating is 
warranted.  With malunion and marked knee or ankle 
disability, a 30 percent rating is warranted.  When there is 
nonunion with loose motion, requiring brace, a 40 percent 
rating is warranted.  38 C.F.R. § 4.71a (2005).

Under 38 C.F.R. § 4.71a, Diagnostic Code 5275, for shortening 
of the bones of the lower extremity, a compensable rating is 
not warranted unless there is shortening of at least 11/4 
inches.  

Discussion

As an initial matter, as all of the evidence shows a 
shortening of only one inch, a higher rating under Diagnostic 
Code 5275 is not warranted.  For a rating higher than the 10 
percent currently assigned under Diagnostic Code 5262, a 
shortening of at least 2 inches is needed.  

Turning to Diagnostic Code 5262, the most appropriate 
characterization of the veteran' symptomatology is that of a 
slight knee or ankle disability, warranting a 10 percent 
rating.  For example, while it is clear that the veteran's 
right leg is shortened and he walks with a slight 
Trendelenburg gait, this problem is corrected with lifts and 
enlarged soles in the veteran's shoes.  There is no loss of 
range of motion in the knee or ankle and no evidence of 
nonunion or malunion of the tibia or fibula.  In the 
veteran's April 2001 VA examination, the veteran indicated 
localized pain in the area of his fracture, but a report from 
the May 2003 VA examination indicates this area was free of 
pain.

The veteran's representative has indicated that the veteran 
is entitled to a higher evaluation for his fracture 
residuals.  However, a private outpatient report from January 
2003 indicates that the veteran's strength and sensation are 
intact in his lower extremities.  In addition, a report from 
a May 2003 VA examination shows the veteran's right knee 
range of motion was considered full, as was strength in this 
extremity.  

The Board is aware of the veteran's complaints of pain, 
peroneal nerve deficit, neuropathy, tingling, and itching in 
locations distal to the fracture site.  However, this 
symptomatology is already separately compensated for peroneal 
nerve deficit in the veteran's right ankle.  See 38 C.F.R. 
§ 4.14 (2005).

After consideration of all the evidence, the Board finds that 
an evaluation in excess of 10 percent is not warranted at any 
period of time during the course of this appeal for residuals 
of a fracture to the veteran's right leg.  The Board finds 
that, absent objective evidence of moderate knee or ankle 
disability, the 10 percent rating currently assigned 
adequately compensates the veteran for the objective findings 
of a 1 inch shortening of the right tibia and fibula, as well 
as the subjective complaints of pain and limitation of 
function.  See Deluca, supra.

The Board finds, therefore, that the criteria for a higher 
rating for residuals of a right leg fracture have not been 
met since the initiation of his claim for service connection.  
Fenderson, 12 Vet. App. at 126-27.  For that reason the 
preponderance of the evidence is against the appeal to 
establish entitlement to a disability rating in excess of 10 
percent for residuals of the veteran's right leg fracture.

As with the back disorder above, the Board does not find that 
referral for extraschedular consideration is warranted.  
There is no evidence of current hospitalization for this 
condition, nor do the findings on examination indicate that 
this condition, in and of itself, results in marked 
interference with employment.  

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim for increase regarding the residuals of a 
fracture to his right lower extremity, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).


ORDER

Entitlement to a rating in excess of 20 percent for low back 
degenerative disc disease with left hip and left buttock pain 
is denied.

Entitlement to a rating in excess of 10 percent for residuals 
of the veteran's service connected right leg fracture with 
shortening is denied.


	                        
____________________________________________
	K. A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


